Citation Nr: 1511794	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  09-36 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to June 1985.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a January 2013 decision, the Board denied the issue of service connection for sleep apnea.  The Veteran appealed the January 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated October 2013, the Court granted a Joint Motion for Remand (JMR), vacating the January 2013 Board decision and remanding the case for compliance with the terms of the JMR.  In a May 2014 decision, the Board remanded the issue for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

This appeal was processed using the Virtual Benefits Management System (VBMS).  The Virtual VA electronic claims file also contains additional documents pertinent to the present appeal, including the February 2015 written brief presentation submitted by the Veteran's representative.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's current diagnosis of sleep apnea is not related to or incurred in active military service or caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea, to include as secondary to service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in September 2008 and the August 2009 statement of the case.  Neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notice or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Additionally, this claim was recently re-adjudicated in a January 2015 supplemental statement of the case.  Thus, adjudication of this claim is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As the record currently stands, service treatment records, service personnel records, VA treatment records, and statements from the Veteran and his wife are associated with the claims file.  

Pursuant to the May 2014 Board remand instructions, the Veteran underwent an August 2014 VA examination for sleep apnea and a December 2014 VA addendum medical opinion was provided.  The Board finds there was substantial compliance with the May 2014 remand instructions for addressing the relationship between the Veteran's current diagnosis of sleep apnea with military service and with his service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The August 2014 and December 2014 reports are adequate because, taken together, they provide an etiological opinion with supporting rationale that considered the relevant evidence of record and provide the necessary findings to properly adjudicate the claim on appeal.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose at any point during the appeal period.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998).

In April 2008, the Veteran requested service connection for sleep apnea.  The evidentiary record shows a current diagnosis of obstructive sleep apnea, as documented in a March 2008 VA treatment record and July 2008 VA examination report.  

On the question of in-service injury or disease, the Veteran reported at the March 2008 VA sleep consultation that he has been a heavy snorer all his life and that he had experienced trouble sleeping at night for at least 30 years, which dates back to approximately 1978 during his period active service.  The Veteran's wife also indicated that he stopped breathing at night for the past 30 years and he complained of feeling tired during the day for at least 15 years.

In contrast, review of the Veteran's service treatment records during his period of active service show no indication that the Veteran ever complained of or sought treatment for any symptoms of sleep apnea nor was diagnosed with sleep apnea.  In fact, multiple in-service examination reports, dated August 1966, October 1969, June 1972, September 1981, and June 1982, do not reveal any abnormalities pertinent to a sleep disorder.

Despite the Veteran's current diagnosis and alleged in-service symptoms of a sleep disorder, the most probative evidence of record indicates that there is no relationship between the current diagnosis and his active military service.  

In July 2008, the Veteran underwent a VA general medical examination pursuant to his claim on appeal.  He denied daytime sleepiness and stated he has heavy snoring at night with episodes of apneas witnessed by his wife.  The VA examiner continued the Veteran's diagnosis of sleep apnea and noted it was well controlled by use of a continuous positive airway pressure (CPAP) machine.  Nevertheless, no medical opinion was provided.  

Pursuant to the May 2014 Board remand directives, the Veteran underwent a VA examination for sleep apnea in August 2014.  The VA examiner conducted a thorough examination of the Veteran, noted review of the claims file, and stated "it is not likely that the Veteran's current sleep apnea disability is etiologically related to the Veteran's active service."  The examiner noted the Veteran's multiple in-service examination reports and concluded "there is no evidence found of symptoms or clinical evaluation and treatment for chronic fatigue or sleep disturbances during military service."  Moreover, the examiner explained that:

Observations by lay persons regarding abnormal breathing during military service is noted, but do not serve as a means of diagnosis specific to obstructive sleep apnea at that time. Other causes for fatigue with excessive daytime sleepiness include depression and hypersomnolence.  Sleep disruption causes also include gastric reflux sleep-related laryngospasms, and respiratory disorders with nocturnal awakenings, such as asthma or [chronic obstructive pulmonary disease].

The Board acknowledges that when the Veteran initially filed this claim on appeal in April 2008 he did not state how or why he felt it was related to his time in military service.  Similarly, in the December 2008 notice of disagreement, he asserted that he wanted service connection for sleep apnea and did not provide any suggestion of how it was related to his military service.  Nevertheless, the Veteran and his wife asserted onset of sleep apnea during military service at the March 2008 VA treatment, as discussed above.  The Board notes that the Veteran and his wife are competent to report symptoms, such as snoring, that one experiences and hears as it comes through the use of the senses.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, they do not have the experience, education, training, and expertise to provide an opinion regarding the etiology of the currently diagnosed sleep apnea.  

Based on the evidence of record, there is no probative evidence that demonstrates the Veteran's current sleep apnea is related to service, nor is there any indication that such evidence exists in order for VA to obtain.

With regard to service connection for sleep apnea on a secondary basis, in a second document received in December 2008, the Veteran suggested that his sleep apnea was secondary to his nonservice-connected posttraumatic stress disorder (PTSD), but did not provide any mechanism for the relationship, nor suggest that any medical professional had ever endorsed such a theory. 

The Veteran has not been service connected for PTSD and his claim for entitlement to service connection for PTSD was denied in a final July 2009 rating decision.

Despite the Veteran's current diagnosis and the existence of his service-connected disabilities (mood disorder, diabetes mellitus, type II, hypertension, peripheral neuropathy of the bilateral lower extremities, peripheral neuropathy of the bilateral upper extremities, hemorrhoids, and mild cataracts), the most probative evidence of record indicates that there is no relationship between the current diagnosis of sleep apnea and any of these service-connected disabilities.  

Pursuant to the May 2014 Board remand directives, a December 2014 VA addendum medical opinion was also provided to address this issue on a secondary basis.  The same VA examiner, again, noted review of the claims file and opined that the Veteran's service-connected diabetes mellitus, type II, impaired vision, mood disorder, paralysis of sciatic and median nerves, hypertensive vascular disease, and hemorrhoids do not have a causal relationship to obstructive sleep apnea and there is no evidence of aggravation of obstructive sleep apnea due to the listed service-connected conditions.  Specifically, the examiner noted the "Veteran has sleep disruptions due to mood disorder and depression, neither of which are causal for obstructive sleep apnea, but certainly can explain the daytime fatigue noted in his history."  It was concluded that "it is not likely that this Veteran's sleep apnea was caused by or aggravated by any of his service-connected disabilities."  

Based on the evidence of record, there is no probative evidence that demonstrates his current sleep apnea is caused by or aggravated by a service-connected disability.

The Board acknowledges the following contentions made by the Veteran's representative in the February 2015 written brief presentation.  First, it was asserted that the August 2014 and December 2014 VA medical opinions are inadequate because the examiner insisted on documentation of the Veteran's sleep apnea during active duty and failed to acknowledge that sleep apnea was not recognized or known to the medical community while the Veteran was on active duty.  Nevertheless, and as stated above, the VA examiner did not solely rely on the absence of symptoms or a diagnosis of sleep apnea, but rather further explained that lay observations of abnormal breathing during service does not serve as the basis of establishing obstructive sleep apnea, which is the Veteran's current diagnosis.

Next, it was asserted the VA examiner failed to discuss whether any of the referenced other potential causes of fatigue with excessive daytime sleepiness and sleep disruption would explain the in-service symptoms described by the Veteran.  The Board notes that apnea is defined as the "cessation of breathing" and obstructive sleep apnea is defined as "resulting from collapse or obstruction of the airway with the inhibition of muscle tone that occurs during REM sleep."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 118 (30th ed. 2003).  These definitions are centered on the lack or obstruction of breathing for which the VA examiner stated that gastric reflux sleep-related laryngospasms, and respiratory disorders with nocturnal awakenings may cause sleep disruption.  A discussion of these potential causes is not probative in this case as neither the record nor the Veteran suggests he had in service or currently has such disorders to relate to his current disability of sleep apnea.

Third, it was noted that the VA examiner contradicted herself by noting depression could explain the symptoms, yet opined the Veteran's service-connected mood disorder was not associated with sleep apnea.  The Board finds the 2014 VA medical opinions are consistent in concluding that mood disorder and depression can cause and/or explain daytime fatigue, and clearly specifies that they are not causes of the Veteran's current diagnosis of sleep apnea.  Moreover, to the extent the Veteran has complaints and/or impairment pertaining to his sleep due to his service-connected mood disorder, such symptomatology is currently contemplated in the relevant rating criteria for a psychiatric disability.  See 38 C.F.R. § 4.130, Diagnostic Code 9435.  

Lastly, it was asserted that service connection for sleep apnea is warranted on a secondary basis because the Veteran's treatment records indicate that he is obese.  Obesity, or being morbidly overweight, is a particularity of body type alone and is not considered a disability for which service connection may be granted on a direct or secondary basis.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities does not contemplate a separate disability rating for obesity).  Rather, applicable VA regulations use the term "disability" to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 4.1.  As a result, there must be competent evidence of a current disability to support service connection on a secondary basis, and particularities of body type, such as being overweight or underweight, do not of themselves constitute disease or disability.  Since obesity is not a disease or disability for which service connection may be granted on a secondary basis, service connection for sleep apnea is not warranted under this theory of entitlement raised by the Veteran representative.

In reaching this decision on direct and secondary bases, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sleep apnea, to include as secondary to service-connected disabilities, is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


